DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 6/30/2022, no claims were amended, cancelled, nor newly added. Accordingly claims 1-3, 5-6, 10, 12-16, 18, 20, 30-32, 34-36, 48-55 are currently pending in the application.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson (US 20160198274 A1) hereinafter Andersson.
Regarding claim 1, Andersson teaches A device (600A), comprising: a transducer (“the operationally removable component can be a transducer,” in ¶[0040]); and a coupling apparatus configured to couple to a male mating coupling component and also configured to couple to a female mating coupling component (Adapter 650 of the device of Andersson reads on the claimed “coupling apparatus” because of the following reason: The plain and ordinary meaning of the word coupling based on Cambridge English Dictionary  is “a device that joins two things together”, The plain and ordinary meaning of the word Adapter based on the Cambridge English Dictionary is “a device that is used to connect two pieces of equipment”, clearly a coupling apparatus has a slightly broader meaning than the term adapter, and thus an adapter can definitely be called a coupling apparatus, and “adapter 650 includes a female portion 662 and a male portion 664.  The female portion 662 is analogous to and/or substantially the same as female portion of abutment 220 and is established by sidewall 621 as is the case with the female portion of abutment 220, which is established by sidewall 221.  The male portion 664 is analogous to and/or substantially the same as the male portion of coupling apparatus 240, and is established by teeth 642, as the case with the male portion of the coupling apparatus 240, which is established by teeth 242.”, see ¶[0136]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US 20160198274 A1) hereinafter Andersson in view of Zhao et al. (CN 205678318 (U) hereinafter Zhao.
Regarding claim 2, Andersson teaches the device of claim 1, Andersson further teaches the device further comprising wherein: the coupling apparatus is configured to snap couple to a female mating coupling component (“snap couplings are depicted as being utilized to connect the adapter 650 to the abutment 220,” in ¶[0146]), 
Andersson does not specifically disclose the device further comprising the coupling apparatus is configured to snap couple to a male mating coupling component however, 
Since it is known in the art as evidenced by Zhao for a device to further comprise the coupling apparatus is configured to snap couple to a male mating coupling component in (3 in Fig. 2 is a coupling ring, the coupling ring 3 is snap coupled from both sides to 4 and 2 respectively),
An ordinary skilled in the art would have been motivated to modify the invention of Andersson with the teachings of Zhao for the benefit of improving the versatility of the device, by having the snap coupling feature for the adaptor of Andersson some benefit can be achieved such as simplifying the detachment of the parts during maintenance and calibration.
Therefore, it would have been obvious to a person of ordinary skilled in the art prior to the effective filing date of the claimed invention to modify Andersson with Zhao.
Regarding claim 3, Andersson teaches the device of claim 1, Andersson further teaches the device further comprising wherein: the coupling apparatus (650 in Fig. 6A) includes teeth; at least some of the respective teeth of the teeth provide the configuration to snap couple to the female mating component (“The male portion 664 is analogous to and/or substantially the same as the male portion of coupling apparatus 240, and is established by teeth 642,” in ¶[0136]); and at least some of the respective teeth of teeth provide the configuration to snap couple to the male mating component (“As may be seen, abutment 220 includes a recess formed by sidewall 221 that has an overhang 222 that interfaces with corresponding teeth 242 of coupling apparatus 240.” in ¶[0061]),
Andersson does not specifically disclose coupling apparatus further comprising a plurality of teeth however, 
Since it is known in the art as evidenced by Zhao for a device to further comprise a coupling apparatus comprising a plurality of teeth in (4a1 in Fig. 2),
An ordinary skilled in the art would have been motivated to modify the invention of Andersson with the teachings of Zhao to improve the rigidity of the device, the plurality of teeth has the benefit of maintaining effective connection between the two parts.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Andersson with Zhao.
Allowable Subject Matter
Claims 13-16, 18, 20, 30-36, 48-50, 53 are allowed over prior art of record.
Most relevant prior art of record is Andersson (US 20160198274 A1) hereinafter Andersson
Regarding claim 13, Andersson teaches A device (100 in Fig. 2A), comprising: a removable component of a bone conduction device (“FIG. 1 is a perspective view of a bone conduction device 100 in which embodiments of the present invention can be implemented.” in ¶[0037]), including: a connector apparatus (650 in Fig. 6A) configured to removably connect the removable component to a recipient skin penetrating apparatus (“The operationally removable component is operationally releasably coupled to the bone conduction implant.” in ¶[0040]), Andersson does not specifically disclose the device further comprising the connector being non-metallic, and  wherein the removable component of the bone conduction device has a metallic structure that is in direct contact with the skin penetrating apparatus when coupled to the skin penetrating apparatus for bone conduction.
The following is the reason for allowance of claim 13:
Andersson alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises the connector being non-metallic, and  wherein the removable component of the bone conduction device has a metallic structure that is in direct contact with the skin penetrating apparatus when coupled to the skin penetrating apparatus for bone conduction, therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 14-16, 18, 20, 49-50, 53, claims are allowed for their dependency on claim 13.
Regarding claim 30, Andersson teaches A device (“a bone conduction device including an abutment attached to a bone fixture.  The bone fixture is configured to be attached to bone of a recipient.” in ¶[0036]), comprising: a transducer (“and a vibrator unit,” in ¶[0036]); and a coupling apparatus (650 in Fig. 6A), Andersson does not specifically disclose the device further comprising the coupling apparatus configured to couple to an abutment screw of a skin penetrating apparatus that has an abutment attached to a bone fixture via the abutment screw.
The following is the reason for allowance of claim 30:
Andersson alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises the coupling apparatus configured to couple to an abutment screw of a skin penetrating apparatus that has an abutment attached to a bone fixture via the abutment screw, therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 31, 32, 34-36, 48, claims are allowed for their dependency on allowed claim 30.
Claims 5, 6, 10, 12, 51, 52, 54, 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Response to Amendment
About applicant’s argument concerning claim 1:
The main argument from Page 1 to page 12 is about whether the cited adapter 650 of the reference Andersson can read on the broadly “coupling apparatus” as recited in claim 1.
As pointed out in the rejection of claim 1 above the reason why the cited adapter 650 of Andersson reads on the broadly claimed “coupling apparatus “ of claim 1 is : The plain and ordinary meaning of the word coupling based on Cambridge English Dictionary  is “a device that joins two things together”, The plain and ordinary meaning of the word Adapter based on the Cambridge English Dictionary is “a device that is used to connect two pieces of equipment”, clearly a coupling apparatus has a slightly broader meaning than the term adapter, and thus an adapter can definitely be called a coupling apparatus.
In the argument applicant insisted that the office is ignoring the specifications and how the coupling apparatus should be viewed in light of the specification, Examiner did review the specifications and the examiner did read the claimed coupling apparatus in light of the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654